Citation Nr: 0806860	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-37 235A	)	DATE
	)
	)


THE ISSUE

Whether an April 20, 1983 decision of the Board of Veterans' 
Appeals (Board) which denied the moving party's claim of 
entitlement to service connection for bilateral hearing loss 
should be revised or reversed due to clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The moving party, the veteran, served on active duty in the 
United States Army from June 1942 to November 1945.

Service connection for bilateral hearing loss was denied in 
December 1981 rating decision of the Department of Veteran 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
moving party submitted additional evidence in January 1982, 
and the RO continued the denial of the moving party's claim 
in a February 1982 rating action.  The moving party 
subsequently filed an appeal to the Board.  In an April 1983 
decision, the Board denied the claim.  The moving party did 
not appeal the Board's decision, and it became final.  

The moving party filed to reopen his claim in March 2003.  In 
a September 2003 rating decision, the RO in Wichita, Kansas 
determined that new and material evidence had not been 
submitted which was sufficient to reopen the previously-
denied claim of entitlement to service connection for 
bilateral hearing loss.  The moving party appealed that 
determination to the Board.  In June 2004, the Board reopened 
the claim and granted service connection for bilateral 
hearing loss.  The Wichita RO implemented this decision, 
granting service connection for bilateral hearing loss in a 
July 2004 action and assigning a 30 percent disability 
rating.  

In December 2006, the Board received the veteran's Motion for 
Revision of the April 1983 Board decision on the basis of 
CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 
et seq. (2007).  In February 2008, a motion to advance this 
case on the Board's docket was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1. In April 1983, the Board denied the moving party's claim 
of entitlement to service connection for bilateral hearing 
loss.

2. The Board's April 1983 decision was reasonably supported 
by the evidence then of record and was consistent with VA law 
and regulations then in effect.


CONCLUSION OF LAW

The Board's April 1983 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his attorney, contends that the 
April 1983 Board decision which determined that service 
connection was not warranted for bilateral hearing loss was 
the product of CUE.

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining to claimed Board CUE.  The Board will 
then will move on to an analysis of the motion.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); see 38 C.F.R. § 3.159 (2007).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions. A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 
38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

In addition, the Board decision which is being evaluated for 
CUE was issued in April 1983, 17 years prior to the enactment 
of the VCAA in November 2000.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  As the 1983 
Board decision was final at the date of the enactment of the 
VCAA, the VCAA is inapplicable to this case for that reason 
also.  

Finally, as a practical matter, VCAA notice is not warranted 
because all evidence which is relevant to the CUE motion is 
in the file and has been for decades.  As will be discussed 
below, the Board's inquiry in such claims is limited to the 
evidence which was before it at the time of the previous 
decision, in the case the 1983 decision.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].    

The Board therefore concludes that the moving party's CUE 
claim is not subject to the provisions of the VCAA.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to due process, the Board notes that the moving 
party has been accorded sufficient opportunity to present his 
contentions, and there is no indication that the moving party 
has further argument to present.

Relevant law and regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2007). 

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2007); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 
See 38 C.F.R. § 20.1403(a) (2007); see also Damrel v. Brown, 
6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. 
App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2007); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Relevant law and regulations in effect at the time of the 
April 1983 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered. 
See 38 C.F.R. § 20.1403(b).  See Damrel and Russell, supra.  
The following is a synopsis of the law and regulations 
pertaining to service connection in effect in April 1983.

In general, service connection may be granted for 
disabilities incurred in or aggravated by military service.  
See 38 C.F.R. § 3.303(a) (1983).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 C.F.R. § 
3.307 (1983).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
See 38 U.S.C. § 354 (1982) 38 C.F.R. § 3.304(d) (1983).



Factual background

The moving party served in combat in Italy during World war 
II.

In September 1981, the moving party filed an initial claim of 
entitlement to service connection for hearing loss.  His 
contentions at that time were that he suffered acoustic 
trauma as a result of combat service.  In a December 1981 
rating decision, the RO denied the claim.  The RO 
acknowledged the moving party's service medical records were 
destroyed in a 1973 fire at the National Personnel Records 
Center in 1973.  

The evidence of record at the time of the December 1981 RO 
rating decision consisted of a statement from Dr. R.L.D dated 
in October 1981, which indicated he conducted an audiogram in 
November 1962 which evidenced bilateral hearing loss.  Dr. 
R.L.D. also stated the moving party's hearing loss was "due 
to noise exposure or Atrobine or Quinine for malaria."  The 
RO considered Dr. R.L.D.'s opinion, but found that the 1962 
diagnosis of hearing loss was "too remote from military 
service to be considered service-connected."  

The moving party was notified of the December 1981 rating 
decision via a January 1982 letter.  He submitted "buddy" 
statements which in essence attested to the moving party's 
exposure to loud noises in combat in Italy.  The RO continued 
the denial of the claim in a February 1982 rating action.  
The moving party subsequently perfected an appeal to the 
Board.  

In the April 1983 decision which is being challenged by the 
this CUE motion, the Board determined that although the 
evidence established that the moving party had incurred 
acoustic trauma and had received treatment for malaria in 
service, the evidence did not establish a medical 
relationship between events in service and the currently 
diagnosed hearing loss.  The Board found that the findings of 
Dr. R.L.D. were "too remote from the veteran's active 
service to support the theory of a relationship between 
acoustic trauma or treatment for malaria in service and the 
hearing loss then noted [in 1962]."  See the April 20, 1983 
Board decision, page 4.

Analysis 

The Board has carefully reviewed the arguments made by the 
moving party's attorney as to why the April 1983 Board 
decision contained CUE. 
See the December 8, 2006 Motion, pgs. 3- 8.  

The moving party's arguments at certain times refer to 
alleged error on the part of he RO in its December 29, 1981 
rating decision, or more vaguely to "clear and unmistakable 
error of the VA and the Board".  Id.  The Board wishes to 
make it clear at the outset of its discussion that any 
previous RO decisions which denied the moving party's claim 
of entitlement to service connection for hearing loss were 
subsumed in the April 1983 Board decision.  See 38 C.F.R. § 
20.1104 (2006); 
see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); 
Talbert v. Brown, 7 Vet. App. 352, 355 (1995) [prior RO 
decisions which are affirmed by the Board are subsumed by the 
final appellate decision].  This motion, therefore, may only 
properly address the April 1983 Board decision, not prior RO 
decisions.   

The Board will address each particular contention each in 
turn.

The moving party contends that the Board failed to consider 
his claim on a presumptive basis based on combat service, 
instead only addressing "direct" service connection, and as 
such the claim remains "pending and unadjudicated."  See 
the December 8, 2006 statement, page 1.

Contrary to the assertions of the moving party's attorney, 38 
C.F.R. § 3.304(d) does not presumptively establish service 
connection for a combat veteran; rather, the law and 
regulation relax the evidentiary requirements for determining 
what happened in service. In other words, the combat 
presumption is operative only as to the matter of in-service 
disease or injury.  There must still be shown a relationship 
between acoustic trauma in service and later-diagnosed 
hearing loss.  The combat presumption in no way serves to 
presumptively fill that gap.  

In its April 1983 decision, the Board clearly indicated that 
that the moving party experienced in-service acoustic trauma.  
See the April 20, 1983 Board decision, page 3.  The Board's 
conclusion was based on official records and lay statements 
showing that he was a mortarman in service.  See the Board's 
Finding of Fact # 4. 
Since actual evidence of noise exposure in service was 
available, the Board had no need to apply the combat 
presumption.

The combat presumption is intended to be used in cases in 
which actual evidence is unavailable.  In this case, since 
evidence of the moving party's noise exposure was of record, 
the combat presumption was unnecessary.  Although the Board 
could have used the combat presumption to reach the same 
result (establishment of in-service injury),  such approach 
was simply not needed.  Because the Board reached the same 
conclusion via a different approach, any failure to apply the 
combat regulations would not have manifestly changed the 
outcome when the April 1983 decision was made.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2007); see also Bustos, supra.  

Accordingly, this first contention of the moving party is 
without merit.  

The moving party also argues that VA (not the Board) 
committed CUE by not properly informing the moving party of 
his denial of his claim, as required under 
38 C.F.R. § 3.103(b).  Specifically, the attorney argues that 
the moving party "was never informed that he was entitled to 
adjudication of his claim on a presumptive basis", which 
somehow rendered the RO decision non-final and thus also 
somehow did not allow for the Board to address the claim on 
the merits.  See the December 8, 2006 statement, page 3.  

This argument, which is also based on the faulty premise that 
combat service allows for presumptive service connection, 
amounts to a vague due process argument which does not meet 
the stringent standards of CUE.  As already discussed above, 
in its April 1983 decision the Board specifically found that 
there was in-service acoustic trauma (as did the RO in its 
December 1981 decision), so any purported failure to apply 
the combat presumption or to notify the moving party of the 
combat presumption would not change the outcome of the case.  

Therefore, this second assertion of the moving party's 
attorney does not amount to CUE.

Finally, the moving party has asserted that the Board failed 
to consider personal hearing testimony of the moving party 
and his spouse in May 1982 statement as well as "buddy" 
statements, and therefore the correct facts, as they were 
known at the time, were not before the Board.  The Board 
observes that the May 1982 hearing testimony and "buddy" 
statements were known to the Board and were specifically 
referenced in the April 1983 Board decision.  See the April 
20, 1983 Board decision, pages 3-4.  

Moreover, this contention amounts to a disagreement as to how 
the evidence extant at the time of the April 1983 Board 
decision was weighed and evaluated.  Such a disagreement 
cannot constitute a valid claim of CUE.  See Fugo v. 
Derwinski,  6 Vet. App. 40 (1993)["to claim CUE on the basis 
that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE"]; see also 38 C.F.R. § 20.1403(d) (2007).

The moving party also referred to the October 1981 statement 
of Dr. R.L.D.  
See the December 8, 2006 letter from the moving party's 
attorney, page 4.  This opinion, too, was considered by the 
Board.  See Finding of Fact # 3.  To the extent that the 
moving party is arguing that there was a positive medical 
nexus opinion from Dr. R.L.D. which was not properly 
considered, such amounts to a disagreement concerning the 
weighing of the evidence and is therefore not a basis for a 
valid CUE claim.  See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996).  

The Board does not necessarily dispute that the April 1983 
decision is not a model of legal and factual exposition, at 
least by current standards.  It appears, for example, that 
the Board reached certain medical conclusions, possibly based 
on the expertise of one of the three signatory Board members, 
who was a Medical Doctor.  Under current jurisprudence, this 
would be highly improper; indeed, medical doctors are no 
longer on the Board.  See, e.g., Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Austin v. Brown, 6 Vet. App 547, 552 
(1994).  However, current standards are not applicable.  With 
respect to the crucial matter of whether the Board failed to 
apply the proper statutory law or regulations as they existed 
in 1983, or applied them incorrectly, as discussed 
immediately above such is not shown in this case.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  The Board believes, given 
the circumstances of this case, denial is more appropriate.  
As stated above, the primary focus of the arguments of the 
moving party's attorney is legal in nature, namely that the 
Board misapplied 38 U.S.C. § 354(b) and 38 C.F.R. § 3.103(b).

In summary, for the reasons and bases expressed above, the 
Board finds that April 1983 decision did not contain CUE.  
The motion is accordingly denied.


ORDER

The motion to revise the Board's April 1983 decision on the 
basis of clear and unmistakable error is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


